Citation Nr: 1449977	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  09-45 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to nonservice-connected VA pension benefits.


REPRESENTATION

Appellant represented by:	Robert S. Allen, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA).  

On his November 2009 substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge sitting at the RO.  However, the Veteran, in September 2011, chose to withdraw his hearing request and asked that his case be forwarded to the Board without any further delay.  See RO's August 2011 letter and Veteran's response. 


FINDING OF FACT

During the appeal period, the Veteran was either employed full-time and/or his countable annualized income has exceeded the applicable maximum annual pension rates (MAPRs) for a veteran with no dependents.  


CONCLUSION OF LAW

The criteria for entitlement to VA nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

As explained below, the Veteran's claim must be denied because his annual income exceeds the maximum annual pension rate (MAPR), precluding his receipt of VA pension benefits.  He does not dispute the amount of his annual income or that it exceeds the limits for payment of pension.  Therefore, at least presently, there is no legal entitlement to this benefit.  Accordingly, this case does not turn on the facts, but on an interpretation of the law.  As the law is dispositive of the matter on appeal, the duties to notify and assist imposed by the VCAA are not applicable to the issue of entitlement to nonservice-connected pension benefits.   See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

At any rate, the RO sent notice letters to the Veteran in February 2008 and May 2014.  The Board adds that general due process considerations have been satisfied regarding this nonservice-connected pension claim.  See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of this claim, and VA obtained the financial information needed to determine whether his annual countable income exceeds the MAPR.  In addition, as detailed in the Introduction, he withdrew his hearing request regarding this appeal.  There would be no purpose served in remanding this case for any additional notification.  As such, no further action is required pursuant to the VCAA.





Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).   The Board will therefore summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from non-service-connected disability that is not the result of his or her own willful misconduct.  Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3). 

The maximum annual pension rate is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The maximum annual pension rate (MAPR) is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12 month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii). 

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid. 

In this case, the RO received the Veteran's claim of VA non-service-connected disability pension benefits in January 2008.

In 2007, the Veteran injured his back while working at "Laborworks."  In connection with a civilian Worker's Compensation claim, an individual assessment revealed that the Veteran's limitations were permanent due to spinal stenosis.  

According to a January 2008 consultation report from a medical doctor associated with the Northwest Center for Integrative Medicine, the Veteran is diagnosed with various degenerative disabilities of the lumbar spine.  The doctor indicated that he did not see the Veteran going back to his former labor-type job or any medium or heavy lifting.  It was also noted that surgery on his back would be too extensive to undertake.

In March 2008, the Veteran underwent a VA-sponsored examination to evaluate his back disability, and the examiner determined that the Veteran has a current back disability which is not associated with his military service, but impairs his ability to work as a laborer.

The RO denied the Veteran's pension claim in May 2008 because the evidence at the time showed he was working full-time.  However, in his September 2008 notice of disagreement, the Veteran explained that although he was working, his job was only temporary in nature and would be ending soon.  He further noted that he would be unable to work in the near future because of the toll it takes on his back.

Thereafter, in 2012, the Veteran informed VA that he was indeed no longer working.  See December 2012 deferred rating decision.

In a May 2014 notice letter, the RO asked the Veteran to complete and return the requisite financial forms, showing his income, net worth, and medical expenses for the past year.  In mid-May 2014, VA received an Improved Pension Eligibility Verification Report (VA Form 21-0515-1), on which the Veteran indicated that he was not married and had no dependent children.  His monthly income reportedly consisted of SSA and Workers' Compensation benefits.  He reported that income for the period 2012 through 2013 was reported to be $1,285 per month from Social Security and $832 per month from Workers' Compensation.  He noted that he received $17,115.30 in net earnings, although his annual income on a gross basis appears to have been $25,417.00.  He reported no ($0) net worth.  In addition, on his submitted Medical Expense Report, he indicated he had no ($0) medical expenses.

In a July 2014 supplemental statement of the case, the RO continued the denial of the Veteran's pension claim, but on a different basis.  In this regard, the RO determined that although the Veteran was now unemployed, over the age of 65, and had continuous active service for almost two years, he was not eligible for VA pension benefits because his countable annual income since 2012, which consisted of his SSA and Workers' Compensation benefits, exceeds the MAPR for an award of VA disability pension for a veteran with no dependents.  For reference, the Board notes that effective December 1, 2012, the MAPR for nonservice-connected pension benefits for unmarried veterans with no dependents (as in the case here) was $12,465.  Effective December 1, 2013, that MAPR was $12,652.  Thus, the Board concludes that based on the evidence of record, the Veteran's annualized countable income far exceeds these MAPR limits.  The Veteran's pension claim must therefore be denied.

The Board acknowledges the Veteran's statements set forth in his September 2008 notice of disagreement to the effect that he needs additional money and otherwise runs the risk of being homeless again.  This argument is essentially couched in equity in that he is claiming financial hardship.  While sympathetic to the Veteran's claim, the Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.   See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

The Board decided this case based on its application of this law to the pertinent facts, and, as noted, the underlying facts are not in dispute.  Because the evidence shows that the Veteran's annual income exceeds the income limits for payment of improved nonservice-connected pension benefits throughout the appeal period, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

ORDER

The Veteran's countable income is in excess of the maximum allowed for entitlement to VA nonservice-connected pension benefits, and the appeal is denied. 



____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


